Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, “a second fluid conduit” is a double inclusion.  In claim 14, the arcuate shape of the thread is unclear because they are shown with a linear crest and, the terminus includes an endpoint of a valley is also unclear because as understood that would be an inherent feature of the terminus.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acosta (US 11,384,873).  Acosta discloses a fluid joint (Figs. 2 and 3) comprising a fluid conduit and a second fluid conduit (10) wherein the fluid conduit includes an outer clamping shoulder (12) and the second fluid conduit includes a thread (13) and, a nut (1) joining the conduit.  The nut disclosed in the first embodiment includes a nut body (2 and 3) having inner and outer surfaces and, first and second axial end faces; internal threads (35, 36) formed on the inner surface which inherently extend between a thread origin and a thread terminus; a tool-engaging profile on the outer surface such that a radial thickness of the body alternates between increased thickness regions (40) and reduced thickness regions with circumferential transition surfaces (20 and 21); wherein the thread terminus is between the end faces and is shown within a center region within one of the increased thickness regions as pointed to below.

    PNG
    media_image1.png
    460
    411
    media_image1.png
    Greyscale

The area of increased thickness include a plurality of tool strike wings since they would be capable of being struck with a tool; the axial thickness of the wings is less than an axial thickness of the body since they do not extend to the end faces; there is further provided an inner clamping shoulder (38, 39) with an adjacent unthreaded portion for clamping with the outer clamping shoulder on the fluid conduit and, the internal thread of the nut engage with the thread on the second fluid conduit.  The strike wings include an outer wing face and a pair of strike faces which form a “trapezoidal” profile.
	
    PNG
    media_image2.png
    426
    469
    media_image2.png
    Greyscale

There is further shown an unthreaded bore surface (5) between the thread terminus and the second axial end face (24,26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Acosta as applied to claim 8 above, and further in view of Freed (US 10,184,597).  Acosta does not disclose the internal thread with an arcuate shape.  Freed discloses an internal buttress type thread similar to Acosta but, teaches the thread to have an arcuate shape for reducing stress.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to make the threads of Acosta with an arcuate shape as disclosed in Freed for the same reason of reducing stress.  Once the combination was made the arcuate valley of the thread would terminate at the same point the thread terminates.

Allowable Subject Matter
Claims 5-7, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anscher (US 4,188,178) and McCully (US 4,813,109) are cited to show example of wing nuts where the threat origin and terminus are aligned with the wings.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677